Citation Nr: 0810324	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-36 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an earlier effective date for additional 
compensation for a dependent spouse.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1961 to 
August 1961.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has duties to notify and assist the veteran upon the filing 
of a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA's duty to 
notify includes informing the veteran of any information and 
evidence needed to substantiate and complete a claim, notice 
of what part of that evidence is to be provided by the 
claimant, notice that the veteran must send in all evidence 
in his possession pertaining to his claim, and notice of what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The duty to notify also 
includes informing the veteran of the type of evidence 
necessary to establish a disability rating or effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In December 2004, the veteran filed a claim for entitlement 
to additional benefits for his dependents.  While these 
benefits were subsequently granted, the veteran filed a 
notice of disagreement with the effective date assigned for 
the additional benefits awarded for his dependant spouse.  
The RO has not yet sent the veteran correspondence that 
complies with its duty to notify under the VCAA.

Accordingly, the case is remanded for the following actions:

1.	The veteran must be given proper notice 
under the VCAA to include the evidence 
necessary to substantiate the claim for 
entitlement to an earlier effective 
date for additional compensation for a 
dependent spouse; the evidence that VA 
will seek to provide and that the 
claimant is expected to provide; and 
request that the veteran provide any 
evidence in his possession that 
pertains to the claim.  The veteran 
must be allowed at least 60 days to 
submit any evidence or request that VA 
assist in obtaining the evidence.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).

2.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the veteran must be 
provided a supplemental statement of 
the case.  After the veteran has had an 
adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).




